Citation Nr: 0123997
Decision Date: 10/02/01	Archive Date: 12/03/01

Citation Nr: 0123997	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  01-03 212	)	DATE OCT 02, 2001
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals February 1966 decision that denied 
entitlement to special monthly compensation because of loss 
of a creative organ as a result of surgery involving a 
service-connected left hip disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from December 1943 to 
September 1952.  

This case comes before the Board of Veterans' Appeals (Board) 
on motion by the moving party alleging clear and unmistakable 
error in a February 1966 Board decision.  


ORDER TO VACATE

On July 17, 2001, the Board issued a decision which denied 
the veteran's motion for revision of a February 1966 Board 
decision that denied entitlement to special monthly 
compensation because of loss of a creative organ as a result 
of surgery involving a service-connected left hip disorder 
due to clear and unmistakable error in that decision.  The 
motion was denied on the basis that the veteran had failed to 
provide specific allegations of error in the February 1966 
decision.  

While the veteran's motion was being decided by the Board, an 
interim final rule concerning the denial of motions for 
revision of Board decisions on the basis of clear and 
unmistakable error was published in the Federal Register.  
This interim rule states that motions that fail to set forth 
clearly and specifically the alleged clear and unmistakable 
error in the prior Board decision shall be dismissed without 
prejudice to refiling.  The effective date of this rule was 
July 10, 2001.  66 Fed. Reg. 35902-03 (July 10, 2001) (to be 
codified as amended at 38 C.F.R. § 20.1404(b)) 

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  38 U.S.C.A. 7104(a) (West 1991 & 
Supp. 2000); 38 C.F.R. 20.904 (2000).  The Board finds that 
the failure to consider the new interim final rule 
constitutes denial of due process in the veteran's claim.  
Accordingly, the July 17, 2001 decision of the Board as to 
the motion for revision of a February 1966 Board decision 
that denied entitlement to special monthly compensation 
because of loss of a creative organ as a result of surgery 
involving a service-connected left hip disorder due to clear 
and unmistakable error in that decision must be vacated, and 
a new decision will be entered as if the July 17, 2001 
decision by the Board had never been issued. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 



Citation Nr: 0118638	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  01-03 212	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the Board 
of Veterans' Appeals February 1966 decision that denied 
entitlement to special monthly compensation because of loss 
of a creative organ as a result of surgery involving a 
service-connected left hip disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel







INTRODUCTION

The veteran had active service from December 1943 to 
September 1952.  

This case comes before the Board on motion by the moving 
party alleging clear and unmistakable error in a February 
1966 Board of Veterans' Appeals (Board) decision.

A motion for revision of a decision based on clear and 
unmistakable error must meet certain requirements in order to 
qualify for review by the Board.  38 C.F.R. § 20.1404(a) 
(2000) requires that the motion must be in writing, and must 
be signed by the moving party or that party's representative.  
The motion must include the name of the veteran; the name of 
the moving party if other than the veteran; the applicable 
Department of Veterans Affairs (VA) file number; and the date 
of the Board of Veterans' Appeals decision to which the 
motion relates.  If the applicable decision involved more 
than one issue on appeal, the motion must identify the 
specific issue, or issues, to which the motion pertains.

In March 2001, the veteran's representative submitted a 
motion for revision of a February 1966 Board decision which 
denied the veteran entitlement to special monthly 
compensation because of loss of use of a creative organ as a 
result of surgery involving a service connected left hip 
disorder.  The required information was included, and the 
motion was signed by the representative.  Additional argument 
was received from the representative in May 2001.

In May 2001, the Board mailed letters to the moving party and 
his representative, and noted that the motion to review a 
prior Board decision had been received.  They were informed 
of the location of the final clear and unmistakable error 
regulations, and told to respond within 30 days.  They were 
also informed that if no response was received, the request 
for review would be referred to a Board member for decision.  
No reply to these letters was received within 30 days.  The 
Board finds that the necessary requirements to qualify for 
review by the Board have been met, and that the motion is 
ready for such review.  38 C.F.R. § 20.1404(a) (2000). 


FINDINGS OF FACT

1.  In February 1966, the Board determined that the evidence 
did not establish complete impotence, loss of erectile power 
or loss of ejaculatory function.  Consequently, the Board 
found that entitlement to special monthly compensation for 
the loss of use of a creative organ was not established. 

2.  The Board's decision of February 1966 was supported by 
evidence then of record, and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied. 


CONCLUSION OF LAW

The Board's February 1966 decision to deny entitlement to 
special monthly compensation because of loss of use of a 
creative organ as a result of surgery involving a service 
connected left hip disorder did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 2000); 
and 38 C.F.R. §§ 20.1400 - 20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 1966, the Board issued a decision which denied 
the veteran entitlement to special monthly compensation 
because of loss of use of a creative organ as a result of 
surgery involving a service connected left hip disability.  
This decision noted that service connection had been 
established for fracture of the left ischial tuberosity with 
loose bony fragment and resection of the left pudendal nerve.  
The evidence cited by this decision included October 1963 VA 
hospital records, December 1963 VA treatment records, a June 
1964 VA examination report, VA hospital records from January 
1965 to February 1965, and August 1965 communications from 
the veteran.  VA hospital records from February 1965 included 
a diagnosis of impotence, secondary to transection of the 
pudendal nerve.  However, the record further indicates that 
in April 1965, an opinion was obtained by telephone from the 
VA doctor who had treated the veteran and made this diagnosis 
in February 1965, and this opinion was cited in the decision.  
The opinion stated that the veteran could probably impregnate 
his wife, and that he could have an erection, but that he was 
not capable of maintaining the erection during intercourse.  
Based on this evidence, the Board determined that although 
some sensory reduction was shown, this did not prevent 
intercourse.  The evidence did not show that there was loss 
of erectile power to the degree that he had lost the use of 
his penis.  The Board found that the evidence did not 
establish complete impotence, loss of erectile power, or 
ejaculatory function due to the service connected disability.  
Therefore, entitlement to special monthly compensation for 
loss of use of a creative organ was not established, and the 
benefit sought on appeal was denied. 

The record indicates that entitlement to impotence on a 
secondary basis was granted by a March 2000 Board decision.  
This decision stated that the veteran's service connected 
disability of the left pudendal nerve contributed to the 
veteran's impotency.  Following this Board decision, a May 
2000 rating decision established entitlement to special 
monthly compensation based on loss of use of a creative 
organ.  

The only arguments advanced by the veteran and his 
representative in support of the motion to revise the 
February 1966 Board decision are contained in a May 2000 
letter from the veteran, an August 2000 statement from the 
representative, and a May 2001 presentation from the 
representative.  Basically, they contend that the veteran is 
entitled to an effective date from the time of his original 
1965 claim for compensation based on the loss of use of a 
creative organ.  They argue that the medical evidence of 
record at the time of the February 1966 Board decision 
clearly established that the veteran was impotent due to the 
October 1963 surgery for his service connected left hip 
disability, which included resection of the left pudendal 
nerve.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2000), 
relates to what constitutes clear and unmistakable error and 
what does not, and provides as follows:

(a) In general, clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Generally, either the correct 
facts, as they were known at the time, were not before the 
Board, or the statutory and regulatory provisions extant at 
the time were incorrectly applied.

(b) Record to be reviewed.  (1) General: review for clear and 
unmistakable error in a prior Board decision must be based on 
the record and the law that existed when that decision was 
made.  (2) Special rule for Board decisions issued on or 
after July 21, 1992: for a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by the Department 
of Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error: to 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error: (1) Changed diagnosis; a new medical 
diagnosis that "corrects" an earlier diagnosis considered in 
a Board decision.  (2) Duty to assist: the Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence: a disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation. clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  38 U.S.C.A. §§ 501(a), 7111.

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of clear and unmistakable error, the 
definition of clear and unmistakable error was based on prior 
rulings of the Court.  More specifically, it was observed 
that Congress intended that the VA adopt the Court's 
interpretation of the term "clear and unmistakable error."  
Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
clear and unmistakable error."  143 Cong. Rec. 1567, 1568 
(daily ed. April 16, 1997) (remarks of Rep. Evans, sponsor of 
H.R. 1090, in connection with House passage).  Therefore, the 
Board is permitted to seek guidance as to the existence of 
clear and unmistakable error in prior Board decisions based 
on years of prior Court decisions regarding clear and 
unmistakable error, such as Fugo v. Brown, 6 Vet. App. 40 
(1993).

At the time of the February 1966 Board decision, the law 
concerning the award of compensation for loss of use of a 
creative organ was found at 38 U.S.C. § 314(k).  In pertinent 
part, the law stated that if the veteran, as the result of 
service-connected disability, has suffered the anatomical 
loss or loss of use of a creative organ, the rate of 
compensation was to be increased by a specified amount 
independent of any other compensation paid due to service 
connected disabilities.  38 U.S.C. § 314(k).  

The Board finds that the February 1966 Board decision does 
not contain clear and unmistakable error.  The argument 
submitted by the moving party and his representative 
essentially disagrees with how the facts were weighed and 
evaluated, but do not address the basis of the February 1966 
Board decision.  Specifically, the moving party has argues 
that the evidence contained in the claims folder at the time 
of this Board decision was sufficient to show that the 
veteran was impotent.  The May 2000 letter from the veteran 
states that he has records dating from 1963, 1964, and 1965 
that revealed his problems.  The only argument in the August 
2000 statement from the representative is that the medical 
evidence on file shows that the veteran was impotent due to 
the October 1963 surgery, and that service connection for 
impotency should have been granted.  The May 2001 
presentation by the representative merely recounts the 
evidence considered by the Board in February 1966.  This 
presentation notes the February 1965 hospital summary that 
contained a diagnosis of impotency, as well as the April 1965 
opinion obtained from the same doctor who made the February 
1965 diagnosis.  However, none of these statements suggest 
that the facts considered by the February 1966 decision were 
incorrect, or that the applicable laws and regulations were 
misapplied.  In essence, the moving party believes that the 
February 1965 diagnosis of impotence should have carried 
greater weight than the April 1965 opinion indicating that 
the veteran was capable of having an erection and probably 
capable of impregnating his wife.  38 C.F.R. § 20.1403(d)(3) 
notes that a disagreement as to how the facts were weighed or 
evaluated does not constitute clear and unmistakable error.  
Therefore, the moving party has not alleged the existence of 
an error in the February 1966 Board decision that is 
"undebatable" nor of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Russell, 3 Vet. App. at 313-14.  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of clear and 
unmistakable error.  The Court has stated that "Clear and 
unmistakable error is an administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts; it is not mere misinterpretation of 
facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable error "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A 
disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

After review of the evidence of record, the Board finds that 
the moving party has not set forth specific allegations of 
error, of either fact or law, in the February 1966 decision 
by the Board to deny entitlement to special monthly 
compensation because of loss of use of a creative organ as a 
result of surgery involving a service connected left hip 
disorder that would lead one to conclude that any such error 
was undebatable.  Accordingly, in the absence of any 
additional allegations, the motion is denied. 


ORDER

The motion for revision of the February 1966 Board decision 
concerning entitlement to special monthly compensation 
because of loss of use of a creative organ as a result of 
surgery involving a service connected left hip disorder on 
the grounds of clear and unmistakable error is denied.




		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

 



